DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election with traverse of Group I (claims 1, 5, 8, 19-21, 26, 30-36,39 and 42) and species of 
    PNG
    media_image1.png
    243
    606
    media_image1.png
    Greyscale

in the reply filed on 6/21/2021 is acknowledged. Claims 45, 47, 52, and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 6/21/2021.
The traversal is on the ground(s) that the groups can be searched and examined together without undue burden.
This is not found persuasive because search burden is not a standard for the Restriction Requirement of national stage entry (371) applications. The Restriction Requirement for this national stage entry (371) application is based on the lack of unity of the claims of the invention.
Claims 1, 5, 8, 19, 20, 21, 26, 30-36, 39, 42, 45, 47, 52, and 59 are pending.



Priority
	This application is a national stage entry (371) of PCT/US2017/056515, filed 10/13/2017, which claims priority from U.S. provisional application 62449209, filed 1/23/2017, and U.S. provisional application 62408512, filed 10/14/2016, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted 8/26/2020 is acknowledged, and has been considered. A signed copy has been attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 19, 21, 30, 33, 35-36, and 39  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010).
Regarding Claim 1 and 30, Chytil discloses an antibody-polymer-drug conjugate (monoclonal anti-CD20 antibody-polymer-drug conjugate, Abstract; an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph) comprising: a targeting antibody (an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph); a semitelechelic polymer bonded to the targeting antibody (Synthesis of polymer-antibody conjugate ... The monoclonal antibody-containing polymer conjugate ... was prepared by reaction of the end-chain Ml group of 
Regarding Claim 8, Chytil discloses the conjugate of claim 1, wherein the targeting antibody is an anti-CD20 monoclonal antibody (A mild reducing agent, dithiothreitol, was used to introduce thiol groups into monoclonal anti-CD20 antibody, Pg. 479, right column, last paragraph).
Regarding Claim 19, Chytil discloses the conjugate of claim 1, wherein the one or more therapeutic agents is connected to each of the one or more semitelechelic polymers via a therapeutic agent linking group (In this article, we describe ... a water-soluble linear HPMA copolymer-Dox conjugate with the drug attached by a pH-sensitive hydrazone bond, Pg. 474, left column, fourth paragraph; A passively targeted conjugate was produced using a high-molecular-weight graft polymer-drug conjugate containing reductively degradable linkages, facilitating elimination of the polymer carrier from the organism by renal filtration, Pg. 474, right column, first paragraph; The semitelechelic copolymer bearing the maleimide (Ml) group, Pg. 475, left column, last paragraph).
Regarding Claim 21, Chytil discloses the conjugate of claim 1, wherein the one or more therapeutic agents is an anti-cancer agent (In this article, we describe the synthesis and physicochemical properties of a water-soluble linear HPMA copolymer-Dox conjugate, Pg. 474, left column, fourth paragraph; The anticancer therapeutic doxorubicin was bound to the polymeric carrier by a hydrazone bond, Abstract).

Regarding Claim 35, Chytil discloses the conjugate of claim 33, wherein the antibody-linking end group is maleimide (Synthesis of polymer-antibody conjugate ... The monoclonal antibody-containing polymer conjugate ... was prepared by reaction of the end-chain MI group of conjugate ... with thiol groups of the anti-CD20, Pg. 475, right column, fifth paragraph; The semitelechelic copolymer bearing the maleimide (MI) group, Pg. 475, left column, last paragraph).
	Regarding Claim 36, Chytil discloses the conjugate of claim 1, wherein the antibody-polymer-drug conjugate has a polydispersity of less than or equal to 1.8 (The molecular weight and polydispersity of copolymers were determined, Pg. 476, left column, third paragraph; Only the use of the first reagent afforded the MI group-bearing copolymer without the lost of functionality ... Also molecular weight and polydispersity was not changed (see Table 2), Pg. 479, left column, second full paragraph; Copolymer no. ... 17 ... Mw/Mn ... 1.25, Pg. 479. Table 2. where Mw/Mn is the polydispersity).
	Regarding Claim 39, Chytil discloses conjugates incubated in a buffer, which reads on a pharmaceutical composition comprising the conjugate of claim 1 and a pharmaceutically acceptable carrier (Pg. 481, right column, 3.8. In vitro drug release)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 8, 19, 21, 30, 33, 35-36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) and Boye (Ann Oncol. 2003 Apr;14(4):520-35., published April 2003).
In regards to claim(s) 1, 8, 19, 21, 30, 33, 35-36, and 39, the teachings of Chytil are discussed supra.
In regards to claim 5, Chytil fails to explicitly disclose wherein targeting antibody is rituximab.
This deficiency is made up for by Boye.

It would be obvious to one of ordinary skill in the art to modify the antibody-polymer-drug conjugate of Chytil to specifically use rituximab as taught by Boye. Chytil already teaches an antibody-polymer-drug conjugate, with an anti-CD20 antibody as the targeting antibody. Boye teaches that rituximab is an anti-CD20 antibody which is standard therapy for patients with NHL, and further, it has been used to treat patients with indolent and aggressive NHL, Hodgkin's disease and other B-cell malignancies, and also been used in combination with cytotoxic agents. Thus, one of ordinary skill in the arts would be motivated to use this well-known anti-CD20 antibody, rituximab, as the anti-CD20 antibody of the antibody-polymer-drug conjugate as taught by Chytil, in order to treat NHL and other B-cell malignancies. One of ordinary skill in the arts would also have a reasonable expectation of success from using such a well-known anti-CD20 antibody, such as rituximab, as the specific anti-CD20 of the antibody-polymer-drug conjugate.
Claim 1, 5, 8, 19, 21, 30, 33, 35-36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) and University of Utah (US 2016/0015732 A1, published Jan 21, 2016).
In regards to claim(s) 1, 8, 19, 21, 30, 33, 35-36, and 39, the teachings of Chytil are discussed supra.

This deficiency is made up for by University of Utah.
University of Utah teaches a pharmaceutical composition (compositions ... for inducing apoptosis, Abstract) comprising a conjugate and a pharmaceutically acceptable carrier (a disclosed pharmaceutical composition comprises (i) a complex comprising a targeting moiety and an oligonucleotide and (ii) a pharmaceutically acceptable carrier, Para. [0132]; the copolymer... comprises N-(2-hydroxypropyl) methylacrylamide (HPMA), Para. [0107]). University of Utah further teaches wherein targeting antibody is rituximab (a targeting moiety can be specific for a non-internalizing cell surface molecule or slowly internalizing cell surface molecule ... a CD20 receptor, Para. [0089]; Examples of anti-CD20 receptor antibodies ... include ... rituximab, Para. [0090]; Anti-CD20 monoclonal antibodies (mAbs), mainly rituximab, are commonly used immunotherapies for NHL patients, Para. [0005]). Thus the University of Utah teaches a pharmaceutical composition comprising a targeting moiety, rituximab, the copoplymer, HPMA, and an oligonucleotide, morpholino.
It would be obvious to one of ordinary skill in the art to modify the antibody-polymer-drug conjugate of Chytil to further comprise rituximab, as taught by University of Utah. The University of Utah teaches a pharmaceutical composition comprising a targeting moiety, rituximab, the copolymer, HPMA, and an oligonucleotide, morpholino, as discussed supra. The antibody-polymer-drug conjugate of Chytil also comprises a targeting moiety, an anti-CD20 antibody, the copolymer, HPMA, and a therapeutic agent. One of ordinary skill in the art would be motivated to use rituximab as the specific anti-CD20 antibody for the antibody-polymer-drug as taught by Chytil for the purpose of treating Non-Hodgkin's lymphoma (NHL), as The University of Utah already teaches a composition comprising rituximab, the copolymer, HPMA, and a therapeutic agent which is known to treat B cell malignancies, such as NHL (paragraph [0133]). Further, as The University of Utah already teaches a composition comprising rituximab, the copolymer, HPMA, and a therapeutic agent which is known to treat B cell malignancies, .
Claims 1, 8, 19-21, 26, 30-36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) and Kopeckova (US 2013/0156722 A1, published June 20, 2013).
In regards to claim(s) 1, 8, 19, 21, 30, 33, 35-36, and 39, the teachings of Chytil are discussed supra.
Chytil fails to explicitly disclose wherein the therapeutic agent linking group is Gly-Phe-Leu-Gly.
Chytil fails to explicitly disclose wherein each of the one or more of semitelechelic polymers comprises at least 45 mol% of residues of a N-(2-hydroxypropyl) methacrylamide (HPMA) monomer, residues of a monomer having a structure according to Formula I, wherein R1 is methyl, X is N-alkyl group, L is an alkyl group, and Y is a hydrophilic group.
Chytil fails to explicitly disclose wherein each of the one or more semitelechelic polymers is conjugated to two or more therapeutic agents.
Chytil fails to explicitly disclose wherein each of the one or more semitelechelic polymers is conjugated to two to twelve therapeutic agents.
These deficiencies are made up for by Kopeckova.
In regards to claim 20, Kopeckova teaches wherein the therapeutic agent linking group is Gly-Phe-Leu-Gly (Synthesis of 2'-O-methacryloylglycylphenylalanylleucylglycyl-paclitaxel (MA-GFLG-PTX), Para. [0069]; The rate of lysosomal hydrolysis of the cleavable linker is dependent on ... the nature of the amino acid residues present in the linker... In one aspect, the first cleavable linker is a peptide having the amino acid sequence ... Gly-Phe-Leu-Gly, Para. [0033]).
In regards to claim 26, Kopeckova teaches wherein each of the one or more of semitelechelic polymers comprises at least 45 mol% of residues of a N-(2-hydroxypropyl) methacrylamide (HPMA) 
In regards to claims 31-32, Kopeckova teaches wherein each of the one or more polymers is conjugated to two or more therapeutic agents (two or more different bioactive agents are covalently bonded to the conjugate, Para. [0037]; HPMA copolymer containing conjugated bioactive agents (i.e., drugs) and enzymatically cleavable peptides to prepare multisegments copolymer conjugates, Para. [0048]; to deliver two or more drugs with different (complementary) properties to the same target site, Para. [0055]).
It would be obvious to one of ordinary skill in the arts to modify the antibody-drug-polymer as taughy by Chytil to further comprise wherein the therapeutic agent linking group is Gly-Phe-Leu-Gly; wherein each of the one or more of semitelechelic polymers comprises at least 45 mol% of residues of a N-(2-hydroxypropyl) methacrylamide (HPMA) monomer, residues of a monomer having a structure according to Formula I; and wherein each of the one or more polymers is conjugated to two or more therapeutic agents. One of ordinary skill in the art would be motivated, and would have a reasonable expectation of success, to modify the antibody-drug-polymer as taught by Chytil according to what is taught by Kopeckova as Kopeckova teaches preparing biodegradable drug delivery conjugates which are effective delivery of bioactive agents and has numerous advantages over prior art delivery conjugates (paragraph [0006]). 
Regarding Claim 34, modified Chytil teaches the conjugate of claim 31, wherein the antibody-linking end group is [Structure 1], [Structure 2], [Structure 3], [Structure 4], [Structure 5] or combinations thereof (The semitelechelic copolymer bearing the maleimide (MI) group, Pg. 475, left column, last paragraph; The monoclonal antibody-containing polymer conjugate 17 was prepared by reaction of the end-chain MI group of conjugate 16 with thiol groups of the anti-CD20, Pg. 475, right column, fifth paragraph. Note: maleimide is [Structure 1], wherein X and Y are independently O, and Z is N. See also Pg. 480, Figure 7), wherein, R2 and R3 can be independently selected from H, I, Br, Cl, C6H5S, CH3C6H5S, or Ts, X and Y can be independently selected from NH, O, S, or Se, Z can include N or C, and "Polymer" represents the semitelechelic polymer to which the antibody-linking end group is linked (The semitelechelic copolymer bearing the maleimide (Ml) group, Pg. 475, left column, last paragraph).
Claim 1, 5, 8, 19, 21, 30, 33, 35-36, 39, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) further in view of Boye (Ann Oncol. 2003 Apr;14(4):520-35., published April 2003) and Basaran (American Journal of Clinical Oncology, 24 (6), 570-575., published December 2001).
In regards to claim(s) 1, 5, 8, 19, 21, 30, 33, 35-36, and 39, the teachings of Chytil and Boye are discussed supra.
Chytil and Boye fails to explicitly disclose wherein the therapeutic agent is epirubicin.
This deficiency is made up for by Basaran. 
Basaran teaches Anthracyclines are the most effective drugs in the treatment of NHL. Basaran further teaches that doxorubicin has been widely used in many trials. However, Basaran also teaches that late hematologic toxicities such as leukemia, myelodysplastic syndrome, and cardiotoxicity preclude achieving the desired dose of cyclophosphamide and doxorubicin, and therefore, doxorubicin has been 
It would be obvious to one of ordinary skill in the art to modify the antibody-polymer-drug conjugate of Chytil to specifically use rituximab as taught by Boye, and to further comprise epirubicin instead of doxorubicin, as taught by Basaran. One of ordinary skill in the art would be motivated to do so as  Basaran teaches anthracyclines are commonly used in treatment of NHL are either epirubicin or doxorubicin and epirubicin has a more favorable toxicity profile, with comparable complete response rates. Further, one of ordinary skill in the art would have a reasonable expectation of success as they are both anthracyclines.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SUNG MIN YOON/Examiner, Art Unit 1643 

/HONG SANG/Primary Examiner, Art Unit 1643